Citation Nr: 0926229	
Decision Date: 07/14/09    Archive Date: 07/22/09

DOCKET NO.  07-15 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1982 to June 
1983.

This matter is on appeal from the St. Petersburg, Florida, 
Department of Veterans Affairs (VA) Regional Office (RO).

In an August 2008 decision, the Board denied the appeal for a 
psychiatric disorder.  The Veteran appealed this decision to 
the United States Court of Appeals for Veterans Claims 
(Veterans Claims Court).  In February 2009, the Veterans 
Claims Court vacated the Board's decision and remanded the 
case for additional development.  This case is being remanded 
to the RO for further development consistent with the Court's 
Order.

The Board also notes that, in the Veteran's May 2007 appeal, 
he stated that his psychiatric disorder has caused him to 
have migraine headaches.  The Board construes this statement 
as a claim for migraines to include as secondary to his 
psychiatric disorder.  As no decision has been issued on this 
claim, the Board refers this claim to the RO for further 
consideration.

REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  For the 
reasons set forth below, the Board finds that further 
development and completion of due process requirements are 
required prior to a final adjudication of the Veteran's 
claim.  

Here, the Veteran is claiming service connection for a 
psychiatric disorder that he asserts began while on active 
duty.  His service treatment records indicate that he sought 
treatment for nervousness in September 1982, where he stated 
that he was going to "go off" if he did not get some rest.  
At a similar consultation conducted only days later, he again 
complained of stress at work and that he may "blow up."  At 
that time, he was diagnosed with an adjustment reaction with 
level mood and treated with relaxation therapy.  He separated 
from service in June 1983.

In a July 2006 VA psychological examination, the Veteran was 
diagnosed with a major depressive disorder with psychotic 
features.  However, when asked to provide a nexus opinion, 
the examiner stated that he was unable to state whether the 
Veteran's depression was attributable to active duty service 
without resorting to speculation due to an inadequate 
recorded treatment history of the disorder and the lack of a 
recent physical evaluation to address a potential cognitive 
disorder.  

Since the July 2006 VA examination, the Veteran has submitted 
additional psychiatric treatment records from a private 
mental health clinic from approximately October 2003 to 
February 2006.  Since the VA examiner in July 2006 attributed 
his inability to provide an opinion to the lack of a recorded 
treatment history, the Board concludes another examination 
and opinion should be obtained taking the new evidence into 
account.  Additionally, as the examiner stated that a current 
general physical examination of the Veteran would impact his 
opinion, a general physical examination should be scheduled 
as well.
 
Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an 
examination to assess his current over-all 
health with specific attention to any 
physical disorders that may be related to 
a cognitive disorder.  

2.  Thereafter, schedule the Veteran for a 
psychiatric examination.  After completion 
of the examination, the examiner is asked 
to provide an opinion as to whether it is 
at least as likely as not that the 
Veteran's depression is related to an in-
service diagnosis of adjustment disorder.  

In conjunction with this opinion, the 
examiner should thoroughly set forth the 
reasons and bases for this opinion. The 
examiner is also asked to address the 
findings of a recent private medical 
evaluation dated in June 2009.

3.  The RO should then review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed.  Specific 
attention is directed to the medical 
examinations.  The RO must ensure that the 
examination reports are in full compliance 
with the directives of this REMAND. 

4.  The RO should readjudicate the issue 
on appeal with consideration of all 
evidence of record, and particularly the 
evidence obtained pursuant to this REMAND.  

If the benefit sought on appeal remains 
denied, the Veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
provided an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

